Oo © aA HN Nn FP WD NO

NO NO NP NY NH WN KN WN NO KR RR RP Ke RP BP PFS
ao SI DH UN BP WN YK DOD OO OH DBA FBP WY YP | CO

The Honorable Barbara J. Rothstein

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

 

NORTHWEST EVIRONMENTAL
ADVOCATES and NORTHWEST
ENVIRONMENTAL DEFENSE CENTER,

Plaintiffs,
V.

ANDREW R. WHEELER, in his official
capacity as Administrator of the U.S.
Environmental Protection Agency,

Defendant.

Case No. C91-427R

ORDER GRANTING WITHDRAWAL OF
COUNSEL FOR PLAINTIFFS

 

 

 

Before the Court is the parties’ Stipulation of Withdrawal of Counsel for Plaintiffs. Upon

due consideration of the stipulation and for good cause shown,

IT IS ORDERED that the parties’ stipulation is APPROVED.

yee

Done this

thday of Detoulaer 2019.

bac ba lon ( Kebbvtern

Hon. Barbara J. Rdthstein

 
